OMB APPROVAL UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB Number:3235-0167 Expires:December 31, 2014 Estimated average burden hours per response1.50 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number 333-130353; 333-162784 Pregis Corporation See Schedule A for additional registrant guarantors Exact name of registrant as specified in its charter) 1650 Lake Cook Road, Suite 400, Deerfield, IL 60015; (847) 597-2200 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Second Priority Senior Secured Floating Rate Notes due 2013 (issued in 2005 and 2009); Guarantees of Second Priority Senior Secured Floating Rate Notes due 2013 (issued in 2005 and 2009); 12 ⅜% Senior Subordinated Notes due 2013; Guarantees of 12 ⅜% Senior Subordinated Notes due 2013 (Title of each class of securities covered by this Form)* None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) o Rule 12g-4(a)(2) o Rule 12h-3(b)(1)(i) x Rule 12h-3(b)(1)(ii) o Rule 15d-6 o Approximate number of holders of record as of the certification or notice date: less than 300 *Pregis Corporation is the registrant in respect of the Second Priority Senior Secured Floating Rate Notes due 2013 (issued in 2005 and 2009) and the 12 ⅜% Senior Subordinated Notes due 2013; the registrant guarantors listed on Schedule A are the registrants in respect of the Guarantees of Second Priority Senior Secured Floating Rate Notes due 2013 (issued in 2005 and 2009) and the Guarantees of 12 ⅜% Senior Subordinated Notes due 2013. Pursuant to the requirements of the Securities Exchange Act of 1934, the registrants have caused this certification/notice to be signed on their behalf by the undersigned duly authorized person. Date: 3/28/2012 PREGIS CORPORATION PREGIS HOLDING II CORPORATION PREGIS MANAGEMENT CORPORATION N/K/APREGIS INTELLIPACK CORPORATION PREGIS INNOVATIVE PACKAGING INC. By /s/D. Keith LaVanway D. Keith LaVanway Vice President and Chief Financial Officer Instruction: This form is required by Rules 12g-4, 12h-3 and 15d-6 of the General Rules and Regulations under the Securities Exchange Act of 1934. The registrant shall file with the Commission three copies of Form 15, one of which shall be manually signed. It may be signed by an officer of the registrant, by counsel or by any other duly authorized person. The name and title of the person signing the form shall be typed or printed under the signature. SEC2069(02-08) Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. SCHEDULE A ADDITIONAL REGISTRANT GUARANTORS Exact Name of Registrant Guarantor as Specified in its Charter(1) StateorOther Jurisdictionof Incorporationor Organization Commission File Number PREGIS HOLDING II CORPORATION Delaware 333-130353-04; 333-162784-04 PREGIS MANAGEMENT CORPORATION N/K/A PREGIS INTELLIPACK CORPORATION Delaware 333-130353-03; 333-162784-03 PREGIS INNOVATIVE PACKAGING INC. Delaware 333-130353-02; 333-162784-02 The address, including zip code, and telephone number, including area code, of each additional registrant’s principal executive offices is c/o Pregis Corporation, 1650 Lake Cook Road, Suite 400, Deerfield, IL 60015; (847) 597-2200
